FILED
                            NOT FOR PUBLICATION                                MAR 20 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


REGINALD CLARENCE HOWARD,                          No. 12-16937

               Plaintiff - Appellant,              D.C. No. 2:08-cv-00728-GMN-
                                                   GWF
  v.

HOWARD SKOLNIK, Director (NDOC);                   MEMORANDUM*
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Nevada state prisoner Reginald Clarence Howard appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging, among

other claims, violations of his right to freely exercise his religious beliefs under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
First Amendment and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008). We affirm in part, reverse in

part, and remand.

      The district court properly granted summary judgment as to Howard’s

RLUIPA claim for damages because such a claim may proceed only for injunctive

relief against defendants acting within their official capacities. See Wood v. Yordy,

753 F.3d 899, 904 (9th Cir. 2014) (RLUIPA does not contemplate liability of

government employees in individual capacity); see also Holley v. Cal. Dep’t of

Corr., 599 F.3d 1108, 1114 (9th Cir. 2010) (“The Eleventh Amendment bars [the

plaintiff’s] suit for official-capacity damages under RLUIPA.”).

      The district court properly concluded that to the extent Howard sought

injunctive relief under the First Amendment and RLUIPA, his claims were moot

because after bringing this action, Howard was transferred to another prison that

offers a separate Nation of Islam service. See Johnson v. Moore, 948 F.2d 517,

519 (9th Cir. 1991) (per curiam) (a prisoner’s claims for injunctive relief relating

to prison conditions are rendered moot by his transfer to another facility).

      The district court did not abuse its discretion by allowing defendants to file

for summary judgment after the court’s deadline, or by granting defendants’


                                           2                                    12-16937
motion for a stay to allow adequate time for a settlement conference. See Zivkovic

v. So. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (setting forth standard

of review for a district court’s decision to modify its scheduling order);

Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir.

1983) (setting forth standard of review for a district court’s decision to stay an

action).

      However, the district court erred in granting summary judgment on

Howard’s First Amendment claim for damages. Although defendants introduced

evidence of legitimate penological interests generally, Howard created a genuine

dispute as to whether defendants’ decision to cancel Nation of Islam’s religious

services, while he was a prisoner at High Desert State Prison, reasonably advanced

those penological interests. See O’Lone v. Estate of Shabazz, 482 U.S. 342, 350-53

(1987) (restraint on inmate’s ability to exercise his religion does not violate the

First Amendment if it is reasonably related to a legitimate penological interest);

Swift v. Lewis, 901 F.2d 730, 731-32 (9th Cir. 1990) (prison officials must produce

some evidence that their policies were actually based on the legitimate correctional

goals they assert). We, therefore, reverse and remand for further proceedings on

this claim.

      Contrary to Howard’s contention that the district court failed to rule on his


                                           3                                     12-16937
Fourteenth Amendment deprivation of property claim, the district court granted

summary judgment for Howard and awarded him $120.00 in damages because

defendants “admit[ted] to being at fault” for losing his property.

      The Clerk shall serve a copy of this memorandum on Reginald Clarence

Howard at: 4322 Montdale Avenue, Las Vegas, NV 89121.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part; REVERSED in part; and REMANDED.




                                          4                                12-16937